Citation Nr: 0517461	
Decision Date: 06/27/05    Archive Date: 07/07/05	

DOCKET NO.  97-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney with ABS Legal Services


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1962 to 
March 1971 and from May 1979 to November 1980.

A review of the evidence of record discloses this case was 
most recently before the Board of Veterans' Appeals (Board) 
in January 2002 at which time it was remanded for both 
procedural and substantive purposes.  To the extent possible, 
the requested actions have been accomplished and the case has 
been returned to the Board for appellate review.  

The Board notes that a review of the evidence of record 
discloses that service connection is in effect for various 
disabilities, with the most incapacitating being hypertension 
with nephrosclerosis and myocardial infarction, rated as 
60 percent disabling.  The combined disability evaluation for 
the veteran's various disabilities is 80 percent.  The 
veteran has been in receipt of a total disability rating 
based on individual unemployability due to the severity of 
his service-connected disabilities since August 7, 1995.  
Additionally, he has been deemed incompetent from 
November 13, 1996.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  By decision dated in February 1991, the Board of 
Veterans' Appeals denied entitlement to service connection 
for an acquired psychiatric disorder, on the basis that 
evidence of record received since the 1987 Board denial did 
not alter the material facts upon which the 1987 decision was 
based.  

3.  Medical opinions dated in January 2001 and August 2003 
are not cumulative or redundant, and raise a reasonable 
possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  

4.  The veteran has schizophrenia that is reasonably related 
to his active service.  

5.  There is no credible supporting evidence to show that the 
veteran's claimed inservice stressors occurred.  

6.  There is no diagnosis of PTSD based upon a verified 
stressor.


CONCLUSIONS OF LAW

1.  The Board of Veterans' Appeals decision in February 1991 
denying service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.202 (2004).

2.  The veteran has submitted new and material evidence to 
substantiate his claim of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD, and the 
claim must be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  The veteran has schizophrenia that is reasonably related 
to his active service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.306, 3.307, 3.309 (2004).

4.  The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA'S DUTIES TO NOTIFY AND ASSIST

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(in this case, RO).  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004) (Pelegrini II).  In Pelegrini II, 18 
Vet. App. at 120-121, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs a claimant of any information and evidence not 
of record (1) that is necessary to substantiate a claim (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended § 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Pelegrini II 18 Vet. App. at 120.

A VCAA notice letter furnished by the RO to the veteran in 
June 2002 informed him of the evidence needed to substantiate 
his claim for service connection for PTSD.  He was told what 
the evidence had to show to establish entitlement and he was 
asked to provide names, addresses, and dates of treatment or 
evaluation for VA and non-VA health care providers who might 
possess records pertaining to his claim for PTSD.  He was 
asked to provide a comprehensive statement containing as much 
detail as possible regarding the stressors to which he 
alleged he was exposed during service.  Reference was made to 
a Board remand in January 2002 in which it was specifically 
indicated that he was to be asked to provide more specific 
details as to his claimed stressful events.  He was told that 
the information was vitally necessary to obtain supporting 
evidence of the stressful events and that he "must be" as 
specific as possible because without such details an adequate 
search for verifying information would be difficult or 
impossible.  He was told what he could do to help with his 
claim.  A Supplemental Statement of the Case furnished by the 
RO to the veteran in July 2004 set forth the provisions of 
38 C.F.R. § 3.159.  Reference was made to a Statement of the 
Case given him in March 1997 and another one in June 2002, as 
well as prior Supplemental Statements of the Case sent in 
January 2001 and October 2001.  

These various items satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claim, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate 
evidence, as well as more specific evidence, such that any 
deficiency in the wording of the notice was a harmless error, 
particularly where he was requested to submit medical 
evidence linking a current disability to his active service.  
The Board also finds that any error in not providing a single 
notice to him covering all content requirements does not 
affect the essential fairness of the adjudication of his 
claims currently on appeal and does not prejudice him in any 
way, in that the veteran has not identified any further 
pertinent records to be obtained by VA.  The Board notes that 
there are several volumes of evidence already in the claims 
folder and further notes that the claim with regard to PTSD 
has been remanded by the Board itself on two occasions 
already, once in 1998, and again in 2002.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14 2005).  In light 
of the foregoing, the Board concludes that the veteran has 
been afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that all reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claims.  The record contains extensive VA 
and private treatment records.  The veteran was afforded 
specialty examinations by VA in the early 2000's.  The case 
has been remanded by the Board on two occasions already.  For 
these reasons, the Board concludes that VA has more than 
upheld its duty to assist the veteran in this case.  

The Board notes with regard to the claim to reopen based on 
the submission of new and material evidence, the provisions 
of 38 C.F.R. § 3.156(a), regarding new and material claims, 
and the second sentence of 38 C.F.R. § 3.159(c), were 
amended, effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case, as 
the veteran's request to reopen his claim with regard to an 
acquired psychiatric disorder, other than PTSD, was received 
several years prior to 2001.  See 66 Fed. Reg. 45,620-45, 632 
(August 29, 2001).  

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  As will 
be discussed below, the Board has determined that the claim 
with regard to a psychiatric disorder other than PTSD has 
been reopened.  As noted above, the Board believes that the 
veteran has had ample opportunity to provide evidence and 
that VA has done more than reasonably possible to provide him 
with assistance and in developing his claim.  Also, in view 
of the favorable disposition herein, further development with 
regard to this issue is moot.  

Service Connection in General

In general, service connection may be granted if a disability 
or injury was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be established for a chronic 
disease manifested to a compensable degree with a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Schizophrenia is a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on a review of the entire evidence 
of record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303 (2004); 
See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record, and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

New and Material Evidence/Finality


In general, decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
The veteran filed his claim to reopen in the late 1990's, 
prior to this date.  Therefore, the earlier version of the 
law, which is set forth in the following paragraph, is 
applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d. 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where 
it would not be enough to convince the Board to grant the 
claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove the merits of the 
claim as to each central element that was specified as a 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West 
12Vet. App. 209 (1999); Vargas-Gonzales v. West, 
12 Vet. App. 321 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.

As noted above, the evidence to be reviewed for sufficiency 
to reopen a claim is the evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Thus, evidence submitted 
since February 1991 is of concern for the purpose of 
reopening this claim.  For the purpose of determining whether 
evidence is new and material, its credibility is presumed.  
Justus v. Principi, 3 Vet. App.510 (1992).  

Since 1991, extensive medical evidence concerning treatment 
and evaluation for the veteran for psychiatric purposes has 
been associated with the claims folder.  The evidence 
includes the report of an authorized psychiatric examination 
at the University of Kansas Medical Center in April 1997.  
The examiner stated that "more than 50 pounds of records" 
pertained to the veteran, and stated they were reviewed "as 
best as possible...."  The veteran stated that he became 
delusional and had auditory hallucinations soon after joining 
the Navy at age 17.  He indicated that somehow, he was able 
to complete his tour, including a period of re-enlistment.  
Reportedly, he was hospitalized in 1973 by VA for paranoid 
schizophrenia.  It was stated this was the first time this 
diagnosis was found in the records, or that the veteran could 
recall.  More recently, the veteran had been hospitalized for 
drug and alcohol rehabilitation.  He was given an Axis I 
diagnosis of polysubstance abuse.  The Axis II diagnosis was 
probable character disorder, but not diagnosable at the 
present time.  It was indicated the veteran coped with stress 
by "continuing to seek service-connected compensation, at 
first for many years for schizophrenia and now, recently, for 
post-traumatic stress disorder, a condition he only learned 
about recently."  

Additional medical evidence associated with the claims folder 
since 1991 includes a report of a VA psychiatric examination 
accorded the veteran in January 2001.  Notation was made 
that, while serving on board the U.S.S. Sargo, a nuclear 
powered submarine, the veteran was the only African-American 
crewmember.  He stated that apparently a superior had said 
that he had never had a black man work for him before.  The 
veteran believed that people were plotting against him and he 
became quite paranoid.  The veteran referred to incidents in 
which he began to hear voices.  He stated that, when he left 
the service in 1974, he was quite psychotic.  Nevertheless, 
he was taken back into the service in 1979, despite having 
paranoid schizophrenia, which he indicated the Navy was aware 
of.  He claimed that in 1981 he was given a medical discharge 
because of his pertinent schizophrenia.  The examiner stated 
the veteran had been ill for many years with schizophrenia.  
The examiner opined that it "appears that these significant 
symptoms of his illness began while on active duty."  The 
examiner noted it was during that time the veteran became 
increasingly paranoid, had feelings people were following 
him, believed people were talking about him, felt that people 
were plotting against him and so forth.  Notation was made 
that in 1970, while on active duty, the veteran had 
hallucinations for the first time.  It was the examiner's 
opinion that the veteran had schizophrenia and PTSD that 
began while he was on active duty.  The Axis I diagnosis was 
paranoid schizophrenia "with onset while on active duty."  
Other Axis I diagnoses were PTSD, alcohol dependence, cocaine 
dependence, and cannabis abuse.  

Additional medical evidence includes a report of a 
psychiatric examination accorded the veteran by VA in 
August 2003.  The claims file was reviewed by the examiner.  
Notation was made that the veteran had had a long history 
since the 1970's of hospitalizations for hallucinations and 
delusions.  Multiple diagnoses of schizophrenia and 
polysubstance dependence had been noted.  The Axis I 
diagnoses were severe and paranoid schizophrenia and severe 
polysubstance dependence.  There was no Axis II diagnosis.  
The examiner stated "it is as likely as not" that the veteran 
exhibited symptoms of schizophrenia during his first period 
of active service.  The examiner further stated that during 
his second tour of active duty, the veteran's illness "had 
progressed so that the stress of a military career most 
likely contributed to an exacerbation of his illness ending 
his military career."  

The aforementioned reports of examinations are new and 
material evidence on their face.  They were not of record 
prior to the instant claim.  They emphatically relate to "an 
unestablished fact necessary to substantiate the claim," 
because the two more recent examinations point the onset of 
the veteran's current illness to his active service.  The 
evidence is not cumulative or redundant; there was nothing 
like it of record previously.  Accordingly, the veteran has 
submitted new and material evidence.  38 C.F.R. § 3.156(a).  
The claim must therefore be reopened.  38 U.S.C.A. § 5108. 

The psychiatrists who examined the veteran in 2001 and again 
in August 2003 each referred to performing extensive reviews 
of the entire claims folder.  Each related the behavior 
described in service to the veteran's current presentation.  
The opinions are probative of the likelihood that the 
veteran's schizophrenia is attributable to his periods of 
active service.  The Board finds, therefore, that the 
probative evidence of record is sufficient to conclude that 
the veteran's currently diagnosed schizophrenia is 
attributable to his active service.  

Service Connection for PTSD

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor in service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's Naval service 
personnel records, does not show that he participated in 
combat.  The claimed stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the incurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
incurrence of the claimed stressor.  See Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).  

The Court has held that the requirement in 38 C.F.R. 
§ 3.304(f) of "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
incurrence of a non-combat stressor."  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); see also Cohen v. Brown, 
10 Vet. App. at 147. 

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the incurrence of the claimed inservice stressors.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  A diagnosis of PTSD, related 
to service, based on an examination that relied upon an 
unverified history is inadequate.  See West v. Brown, 
7 Vet. App. 70, 77 (1994).

The veteran essentially claims that he has PTSD due to the 
following stressors:  (1) Stress occasioned by being the 
subject of a junior officer's racially disparaging remark; 
(2) stress related to the collision of a submarine on which 
he was serving with another ship; (3)dealing with Japanese 
civilians who were demonstrating against the docking of an 
American nuclear armed vessel in Japanese waters; and (4) 
stress occasioned by being ordered to search for bodies of 
three slain civil rights workers in Mississippi.  

The evidence of record includes varying diagnoses, including 
PTSD.  The first time PTSD was diagnosed was in March 1997 by 
a private physician.  The statement from the physician is 
without reference to any of the several stressors alleged by 
the veteran.  In April 1997, the veteran was examined by a 
psychiatrist affiliated with the University of Kansas Medical 
Center.  The report reflects that the veteran made reference 
to the aforementioned stressors during the course of the 
examination, but the examination diagnoses did not include 
PTSD.  Indeed, the examining psychiatrist at that time gave 
the veteran an Axis I diagnosis of polysubstance dependence.  
He noted that the veteran coped with stress by seeking 
service connection which he stated was "at first for many 
years for schizophrenia and now recently, for post-traumatic 
stress disorder, a condition he only learned about 
recently." 

Additional pertinent evidence includes the report of a VA 
psychiatric examination accorded the veteran in January 2001.  
The veteran referred to an incident in service in 1966 in 
Mississippi, when he was searching for bodies and tried to 
stop a bulldozer, and thought the bulldozer was going to run 
over him.  He also stated that on one occasion in 1965 he was 
involved in a submarine collision.  He was an electrician and 
had to go to the battery compartment of the submarine to try 
to dry things up to prevent an explosion.  Since those two 
incidents he had had dreams and flashbacks.  The examiner 
believed the veteran had classic symptoms of PTSD related to 
the incidents that reportedly occurred in service.  The 
pertinent diagnosis was PTSD, "as a result of traumatic 
incidents which occurred while he was on active duty." 

Also of record is the aforementioned August 2003 psychiatric 
examination by VA.  The claims file was reviewed by the 
examiner.  The Axis I diagnoses were paranoid schizophrenia 
and polysubstance abuse.  A diagnosis of PTSD was not made.  

Also of record is an April 2003 communication from the 
Director of the U.S. Armed Services Center for Unit Record 
Research (CURR).  It was indicated that the information 
provided was not sufficient enough to conduct a detailed 
search.

The veteran was subsequently asked to provide more specific 
information, but failed to do so.  He has not submitted or 
identified any evidence from sources other than his service 
records that might corroborate his account of the claimed 
stressful incidents.  Although the post service medical 
evidence includes diagnoses of PTSD, the diagnosis does not 
establish that the claimed inservice stressor occurred.  
Because they have been based on unverified stressors, they 
are inadequate to provide the diagnosis required for service 
connection for PTSD.  See Moreau, Cohen, West, supra.  There 
is simply no evidence of record to support the veteran's 
account of the claimed inservice stressors and there is no 
diagnosis of PTSD based on a verified stressor.  


							(Continued on next page)








For these reasons, the requirements for service connection 
for PTSD have not been met, and entitlement to service 
connection for PTSD is therefore not established.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder other than PTSD is reopened, and service connection 
for schizophrenia is granted. 

Service connection for PTSD is denied.


	                        
____________________________________________
	F.JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


